Mr. Justice Farmer delivered the opinion of the court: Appellant first contends that the bill is not so drawn as to authorize a court of equity to take jurisdiction in the matter; that the charge of fraud is too general, and that the bill does not show that a discovery is indispensable to the attainment of justice or that the facts sought to be discovered are material; that it does not name the officer or agent who has knowledge of the facts sought to be discovered ; that the bill shows there were no mutual accounts to be adjusted, and that therefore equity does not have jurisdiction and that there was an adequate remedy at law. A sufficient answer to all these points is, that the assignments of error in this court do not relate to any of these questions but exclusively, to the alleged errors of the Appellate Court in holding that the decree of the circuit court was interlocutory and not final. The only question open for our consideration is whether the Appellate Court erred in dismissing the appeal on the ground that the decree appealed from was not a final decree in the sense that authorized an appeal to be prosecuted from it, but was interlocutory, merely. The decisions of the various courts of this country are not in entire harmony as to whether decrees settling the rights of the parties in substance but referring the cause to a master' for some particular purpose are final decrees. This court, however, is committed to the doctrine that decrees of the character here in question are final in the sense that an appeal may be prosecuted. The decree was a final adjudication of the rights of the parties and of appellant’s liability to appellee, as charged in the bill. It found appel-' lant liable to appellee for $3792,—a sum certain,—and an additional sum of four francs for each corset embodying appellee’s improvement, manufactured and sold by appellant, or by anyone else by its direction, during the life of the contract between the parties, in excess of the minimum number of 2160, and for the purpose of determining whether there was an excess, and if so, how many corsets in excess of said minimum number had been sold by or under the direction of appellant, it was ordered to produce its books and records for examination. No mutual accounts were to be adjusted between the parties, and the reference was only for the purpose of determining- the amount appellant should be charged with, if anything, in addition to the amount found due from it to appellee by the_ court. This was to be determined by testimony, all of which was in tire knowledge and under the control of appellant, as to whether appellant had manufactured and sold more than the minimum number of corsets provided for in the contract. If it had, it was liable to appellee for four francs for each of said corsets; and if it had not, its liability would remain $3792. In Stahl v. Stahl, 220 Ill. 188, the decree found that a conveyance of real estate to certain parties was constructively fraudulent and that the grantees held the property in trust for the benefit of all of the children of the grantor, seven in number, each of whom was in equity the owner of the one-seventh part thereof, and that said children were entitled to one-seventh of the rents of the said real estate from the date of its conveyance by their mother, and the cause was referred to the master for an accounting in that respect. An appeal was prosecuted from that decree to this court, where a motion was made to dismiss it on the ground that it was not a final decree. The motion was reserved to the hearing and upon consideration it was denied, the court holding that the decree finally determined the equitable ownership of the property and adjudged that John Stahl held the title in trust for the benefit of the children of Fredericka L. Stahl, his grantor, but that, in so far as it referred the case to the master for an accounting, the decree was interlocutory. The bill in Allison v. Drake, 145 Ill. 500, prayed that a former decree of the court in a partition suit and a subsequent conveyance and execution sale of certain land claimed by complainants be set aside and for an accounting. Upon a hearing a decree was entered setting aside the proceedings and decree in the partition suit, also the conveyance mentioned in the bill. The decree found the interest of the several parties to the suit in the land as alleged in the bill, ordered partition thereof, appointed commissioners to make said partition, and also decreed that an accounting be had for the use and occupation of the land and referred the cause to the master for that purpose. An appeal was prosecuted from that decree and a motion was made in this court to dismiss the appeal on the ground that it was not final. The court said (p. 5x0) : “This contention is based upon the fact that the. decree, after definitely and finally determining the rights of the parties by vacating and setting aside the decree in' the former partition suit and all proceedings thereunder and ordering a re-conveyance to the complainants by the representatives of Allison of lots 1 and 2, and also fixing the respective interests of the several joint tenants in the land in controversy and ordering partition thereof between them and appointing commissioners for that purpose, also awards the complainants an accounting in respect to the use and occupation of the lands and refers the cause to the master to take and state such account. We are of the opinion that the decree is final so as to authorize an appeal to this court, notwithstanding the order for an accounting. A final decree is not necessarily the last order in the case, -as orders sometimes follow merely for the purpose of carrying out or executing the matters which the decree has determined, but when it finally fixes the rights of the parties it is final and may be reviewed on appeal or writ of error.” In Gray v. Ames, 220 111; 251, this court considered the question whether, a decree w;as final which ordered the specific performance of a contract to convey real estate and an accounting for the rents and profits of the real estate during a certain time and referring the cause to the master to state the account. The principles governing the taking of the account were fixed by the decree. The court said (p. 254) : “A final decree is one which fully decides and finally disposes of the entire merits of the case. Some other order or decree of the court may be necessary to carry into effect the rights of the parties or some incidental matter may be reserved for consideration, which decision, either one way or another, cannot have the effect of altering the decree by which the rights of the parties have been declared. A decree is final even where, as a mere incident to the relief granted, it directs a reference to a master to state an account. Where accounts are to be settled between the parties and the decree contains an order of reference by which the accounts are to be stated according, to certain principles fixed by the decree, such order of reference will not have the effect of rendering the decree interlocutory.” In Klein v. Independent Brewing Ass. 231 Ill. 594, the decree, in addition to granting complainants other relief, directed an accounting and referred the cause to a master to take and state the account in accordance with directions given by the decree. Upon the question being raised in this court as to whether the decree was final or not, it was held to be final to the extent that it settled the rights of the parties and an appeal might be prosecuted from it. It was held in Piper v. Piper, 231 Ill. 75 following Crowe v. Kennedy, 224 id. 526, that a decree for partition and appointment of commissioners is a final adjudication of the rights of the parties although the report of the commissioners thereafter to be made is subject to be modified or set aside upon objections being made to it, and although a report that the land is not susceptible of division, if approved, would necessitate another decree for its sale. A decree for partition and appointment of commissioners was held a final, appealable decree in Rhodes v. Rhodes, 172 Ill. 187, and Jackson v. Jackson, 144 id. 274. In Myers v. Manny, 63 Ill. 211, (a bill to foreclose a mortgage,) it was said (p. 213) : “Such a decree has always been regarded as so far final that it may be reviewed on appeal or error. It is only necessary that the rights of the parties in'the controversy be settled and determined to make the decree final so as to authorize it to be reviewed. It is not the last order in the case approving of the sale, the execution of the deed or the report of the officer that the writ of assistance has been executed that is the only final decree in the case from which an appeal or writ of error may be prosecuted, nor is it the approval of the master’s report that the decree has been executed in other cases, but it is the decree which fixes and settles the rights of the parties.” A decree may be final even though it directs a reference to the master. (Beebe v. Russell, 19 How. 283; Stovall v. Banks, 10 Wall. 583; Mills v. Hoag, 7 Paige, 18.) The case of Chicago Building Society v. Haas, 111 Ill. 176, was a bill of review to set aside and impeach a decree on the ground that it was obtained by fraud, and for an accounting. A decree was entered setting aside the decree sought to be impeached and the case was referred to a master in chancery to take and state the account. On appeal to this court from that decree the question of its being a decree from which an appeal would lie was not raised, but in Adamski v. Wieczorek, 170 Ill. 373, where the question of what is a final or appealable decree was under discussion, the court cited Chicago Building Society v. Haas, supra, as a case in which the rights of the parties were finally determined by the decree appealed from, so that this court might properly entertain the appeal. Under the decisions in this State the decree appealed from settled the rights of the parties and an appeal might be properly prosecuted therefrom. - The Appellate Court therefore erred in dismissing the appeal, and its judgment will be reversed and the cause remanded to that court for further consideration not inconsistent with the views herein expressed. Reversed and remanded.